DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response on 08/24/2022 in response to the Office action mailed on 04/18/2022 is acknowledged. Applicants argument regarding claim 33 Applicants correctly point out that this claim is included in withdrawn group VII. Similarly claim 51 depending on withdrawn claim 18 is also withdrawn. Claims 5-13, 16 and 32 are canceled. Claims  18-22, 24,-30, 33-34, 36-49, 51-56 remain withdrawn. Claims 1-4, 14, 15, 17, 23, 31, 35 and 50 comprising the amino acid sequence of SEQ ID NO: 2-17 are present for examination.

Withdrawn - Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-17, 23, 31, 35 and 50 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/024914-A1, and further in view of  Andriy Yabluchanskiy,(Matrix Metalloproteinase-9: Many Shades of Function in Cardiovascular Disease (Physiology (Bethesda). 2013 Nov; 28(6): 391–403).
It should be noted that the activity of the SPINK -2 protein is inherent to its' structure. 
	Claim 1 is drawn to a SPINK2 mutant peptide which comprises an amino acid sequence represented by SEQ ID NO: 18, and binds to active human MMP-9 but does not bind to pro human MMP-9. It is noted that SEQ ID NO: 18 encompasses about 20% variable residues. 	 
	WO 2014/024914-A1 teaches a SPINK-2 peptide and screening for variants that bind and inhibit the activity of proteases other than trypsin. For example they teach variants that inhibit the activity of serine proteases. SEQ ID NO: 19 of WO 2014/024914-A1 teaches a SPINK-2 peptide that is within the limitation of the instant claims. Figure 19 of WO 2014/024914-A1 teaches a SPINK-2 variant with an aspartic acid at position 1 thus is obvious over claim 1 and dependent claims thereof especially claim 5.
	Furthermore, a method of using a SPINK mutant library to identify a desired target protein was taught by WO 2014/024914-A1. Thus it would have been obvious to screen the SPINK mutant library taught by WO2014/024914-A1 to screen for any target protein including the MMP-9 protease disclosed in the instant application because at the time of the instant invention MMP-9 was known to be involved in the process of inflammation and one of ordinary skill in the art would have been motivated to identify a peptide that interferes with the activity of MMP-9.

	Applicants claim amendment was carefully considered and the rejection is withdrawn based on the claim amendments that recite the SPINK2 mutants of SEQ ID NO: 2-17.

Withdrawn - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 23, 31, 35 and 50 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 11,208,467 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17, 23, 31, 35 and 50 encompass product claims with an intended use. As such the claims are drawn to the SPINK2 protein variants. SEQ ID NO: 13-22 are species of the variant of SEQ ID NO:18 encompassed in the current claims. 
Furthermore in a preferred embodiment the reference patent recites the PINK2 of SEQ ID NO: 23 that is an identical variant of SEQ ID NO: 18. Claims 1 and claim 10 of the reference patent encompass variant SEQ ID NO: 13-22 that are within the limitation of the variants of SEQ ID NO: 18.  
	For example the following is a sequence alignment between SEQ ID NO: 18 and polypeptide of SEQ ID NO: 12 in US 11,208,467.

Query Match             96.9%;  Score 281;  DB 4;  Length 63;
  Best Local Similarity   80.6%;  
  Matches   50;  Conservative    0;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          2 PQFGLFSKYRTPNCXXXXXXXCXXXXXPVCGSDMSTYANECTLCMKIREGGHNIKIIRNG 61
              ||||||||||||||       |     |||||||||||||||||||||||||||||||||
Db          2 PQFGLFSKYRTPNCSQQAMGACQRIYKPVCGSDMSTYANECTLCMKIREGGHNIKIIRNG 61

Qy         62 PC 63
              ||
Db         62 PC 63

	Claim 1 of the reference patent US 11,208,467 recites SEQ ID NO: 16 with an aspartic acid at position 1 thus is obvious over claim 5 in the instant application.

Qy          1 DPQFGLFSKYRTPNCMMYKYAQCSHKSQPVCGSDMSTYANECTLCMKIREGGHNIKIIRN 60
              |||||||||||||||  ||   |:    ||||||||||||||||||||||||||||||||
Db          1 DPQFGLFSKYRTPNCQRYKMRGCNRMYDPVCGSDMSTYANECTLCMKIREGGHNIKIIRN 60

Qy         61 GPC 63
              |||
Db         61 GPC 63


	It should be noted that the conformation of the peptide depends on its primary structure i.e. amino acid sequence constituting the SPINK2 peptide. Therefore claim 17 would have been prima facie obvious. Claims 23, 32, 35 and 50 are obvious the consists of the SPINK2 peptide because the method of how the peptide is obtained is not relevant. Furthermore U.S. Patent No. US 11,208,467 B2  teaches a compositions and pharmaceutical compositions containing the SPINK2 peptides or conjugates. Therefore claims 1-17, 23, 31, 35 and 50 were obvious over claims 1-24 of U.S. Patent No. US 11,208,467 B2.

	Applicants claim amendments and argument has been carefully considered and fond persuasive. This rejection has been withdrawn.


Conclusion: Claims 1-4, 14, 15, 17, 23, 31, 35 and 50 comprising the amino acid sequence of SEQ ID NO: 2-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	August 15, 2022